

 
EMERITUS CORPORATION
 


 
AMENDED AND RESTATED AGREEMENT REGARDING 6.25% CONVERTIBLE SUBORDINATED
DEBENTURES DUE 2006
 


 
This Agreement entered into as of October 14, 2005 is between Emeritus
Corporation (the "Company"), Saratoga Partners IV, L.P., Saratoga Management
Company LLC, Saratoga Coinvestment IV LLC (collectively, the "Saratoga
Entities"), Columbia Select, L.P. and Catalina General, L.P. (collectively, the
"Baty Entities").
 
RECITALS
 
A. The Company has outstanding $32 million 6.25% Convertible Subordinated
Debentures due 2006 (the "Debentures"). The Debentures are governed by an
Indenture dated as of February 15, 1996 between the Company and Fleet National
Bank, as Trustee (the "Indenture").
 
B. The Saratoga Entities own an aggregate of $5,000,000 principal amount of the
Debentures as set forth on Exhibit A to this Agreement (the "Saratoga
Holdings").
 
C. The Baty Entities own an aggregate of $15,790,179 principal amount of the
Debentures as set forth on Exhibit A to this Agreement (the "Baty Holdings").
 
D. The Company intends to offer to exchange New Debentures (as defined below)
for all of the outstanding Debentures, whether they are owned by the Saratoga
Entities or the Baty Entities or otherwise, in a formal Exchange Offer (as
defined below).
 
E. This Agreement amends and restates in its entirety that Agreement Regarding
6.25% Convertible Subordinated Debentures due 2006 dated June 30, 2005.
 
F. The Saratoga Entities and Baty Entities are prepared, on the terms and
conditions of this Agreement, to provide debt financing to the Company on the
terms and conditions set forth herein to the extent that they do not participate
in the Exchange Offer.
 
AGREEMENT
 
As parties hereto, the Company, each of the Saratoga Entities and each of the
Baty Entities agree:
 
1. Terms of the New Debentures and the Exchange Offer
 
(a) The New Debentures. The convertible subordinated debentures that the Company
intends to offer in the Exchange Offer (as defined below) for the Debentures
(the "New Debentures") shall have the same terms as the Debentures and be
governed by an


--------------------------------------------------------------------------------



 
indenture (the "New Indenture") containing the same terms as the Indenture,
except for the following changes:
 
(i) the principal amount and all accrued interest of New Debentures shall be
paid on July 1, 2008, and all other dates that are determined by or relate to
the maturity date of the Debentures shall be adjusted accordingly;
 
(ii) the Company shall have no right of redemption as provided under Section 3
of the Indenture.
 


 
(b) Exchange Offer. The Company intends to exchange New Debentures for
Debentures (the "Exchange Offer") on the following terms and conditions:
 
(i) the principal amount of New Debentures issued in the Exchange Offer shall be
the same as the principal amount of Debentures exchanged;
 
(ii) the Exchange Offer shall be outstanding for a minimum of 20 business days;
 
2. Agreement to Lend
 
If the Company completes the Exchange Offer and any of the Saratoga Entities or
Baty Entities continue to own Debentures following the expiration of the
Exchange Offer, such Saratoga Entity or Baty Entity shall on December 30, 2005
lend to the Company an amount equal to the principal amount of Debentures so
retained and such loan shall be on the terms contained in and shall be evidenced
by a promissory note in the form of the Note attached hereto as Exhibit B.
 
3. General Provisions
 
(a) Amendment and Waiver. No waiver of or consent to any departure by any of the
parties from any provision of this Agreement shall be effective unless in
writing and signed by the party entitled to the benefit thereof. No amendment,
modification or termination of any provision of this Agreement shall be
effective unless in writing and signed by or on behalf of the parties.
 
(b) Notices. All notices and demands provided for hereunder shall be in writing,
and shall be given by registered or certified mail, return receipt requested,
telecopy, courier service or personal delivery, and, if to one of the Saratoga
Entities, addressed to Saratoga Management Company LLC at:
 
Saratoga Management Company LLC
535 Madison Avenue
New York, NY 10022

2

--------------------------------------------------------------------------------



Attention: Charles P. Durkin, Jr.
Telephone: (212) 906-7378
Fax: (212) 750-3343
 
or to such other address as a Saratoga Entity may designate in writing and, if
to a Baty Entity, addressed to Columbia Pacific Management, Inc. at:
 
Columbia Pacific Management, Inc.
600 University Street, Suite 2500
Seattle, Washington 98101
Attention: Daniel R. Baty
Telephone: (206) 728-9063
Fax: (206) 728-9327
 
or to such other address as a Baty Entity may designate in writing and, if to
the Company, addressed to the Company at:
 
Emeritus Corporation
3131 Elliot Avenue, Suite 500
Seattle, Washington 98121
Attention: Raymond R. Brandstrom
Telephone: (206) 298-2909
Fax: (206) 301-4500
 
With a copy to:
 
Perkins Coie
1201 Third Avenue
Seattle, Washington 98101
Attention: Michael E. Stansbury, Esq.
Telephone: (206) 359-8771
Fax: (206) 359-9771
 
or to such other address as the Company may designate in writing. All such
notices and demands shall be deemed given when received.
 
(c) Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
 
(d) Binding Effect; Assignment. The rights of the Saratoga Entities, the Baty
Entities or the Company under this Agreement may not be assigned to any other
Person except with the prior written consent of the other parties hereto. This
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement, and their respective successors
and permitted assigns. This Agreement shall be

3

--------------------------------------------------------------------------------



 
binding upon the Company, the Saratoga Entities and the Baty Entities, and their
respective successors and permitted assigns.
 
(e) Governing Law. This Agreement shall be deemed to be a contract made under
the laws of the state of Washington, and for all purposes shall be construed in
accordance with the laws of said state, without regard to principles of
conflicts of laws.
 
(f) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
(g) Headings. The Article and Section headings used or contained in this
Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.
 
(h) No Reliance. Each party hereto acknowledges that it has obtained separate
advice with respect to the legal, tax and accounting consequences of the
transactions contemplated by this Agreement, and that it has neither sought nor
relied upon any such advice from any other party hereto.
 
(i) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof, and, as of the date hereof,
there are no promises or undertakings with respect thereto relative to the
subject matter hereof not expressly set forth or referred to herein or therein.

4

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
COMPANY
 
EMERITUS CORPORATION
 


 
By  /s/ Raymond R. Brandstrom
 
    Raymond R. Brandstrom
 


 
SARATOGA ENTITIES
 
SARATOGA PARTNERS IV, L.P.
 
By:     SARATOGA ASSOCIATES IV LLC
 
By:     SARATOGA MANAGEMENT         
      COMPANY LLC, its Manager
 
           By  /s/ Charles P. Durkin Jr.                               
        Member
               
 


 
SARATOGA COINVESTMENT IV LLC
 
By:     SARATOGA MANAGEMENT            
    COMPANY LLC, its Manager
 


 
           By   /s/ Charles P. Durkin Jr.
                                    Member
               
 


 
SARATOGA MANAGEMENT COMPANY LLC
 


 
    By  /s/ Charles P. Durkin Jr.
                                      Member
    
 


 



5

--------------------------------------------------------------------------------



 


 
BATY ENTITIES
 
COLUMBIA SELECT, L.P.
 
By:     B.F., LIMITED PARTNERSHIP,            General Partner
 
By:     COLUMBIA-PACIFIC GROUP,            INC., General Partner
 


 
           By   /s/ Daniel R. Baty
 
               Daniel R. Baty, President
 


 
CATALINA GENERAL, L.P.
 
By:     B.F., LIMITED PARTNERSHIP,            General Partner
 
By:     COLUMBIA-PACIFIC GROUP,            INC., General Partner
 


 
           By   /s/ Daniel R. Baty
 
               Daniel R. Baty, President
 



6

--------------------------------------------------------------------------------



 
EXHIBIT A
 


 
OWNERSHIP OF DEBENTURES
 


 
Holder
 
 
Principal Amount
 
 
Saratoga Partners IV, L.P.
 

$

4,710,000
 
 
Saratoga Coinvestment IV LLC
   

100,000
 
 
Saratoga Management Company LLC
   

190,000
 
 
Columbia Select, L.P.
   

8,940,179
 
 
Catalina General, L.P.
   

6,850,000
 
 
       Total
 

$

20,790,179
 

 




--------------------------------------------------------------------------------


 
This Note is one of a series of like notes (the "Notes") in the aggregate
principal amount of $________ issued by the Company pursuant to Amended and
Restated Agreement Regarding 6.25% Convertible Subordinated Debentures due 2006
among the holders of the Notes and the Company.
 
EMERITUS CORPORATION
 


 
PROMISSORY NOTE
 
Due July 1, 2008
 
$______________       Seattle, Washington
 
October __, 2005
 
FOR VALUE RECEIVED, EMERITUS CORPORATION, a Washington corporation (the
"Company"), promises to pay to the order of ______________________________ or
assigns (the "Holder"), in the manner and at the place hereinafter provided, the
principal sum of ______________________________________ Dollars, on July 1, 2008
on the following terms and conditions:
 
Interest. The Company promises to pay interest on the principal amount of this
Note at a rate of 6.25% per annum semiannually on January 1 and July 1 of each
year beginning July 1, 2006.
 
Method of Payment. The Company will pay principal and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts at the following
address:__________________________________________..
 
Prepayment. This Note may be prepaid in whole or in part from time to time
without premium or penalty.
 
Subordination. This Note is on a parity as to payment with the Company's 6.25%
Convertible Subordinated Debentures due 2008 (the "Debentures") and is
subordinated to all Senior Indebtedness of the Company, as defined in the
Indenture date October __, 2005 (the "Indenture") that governs the Debentures.
 
Default and Remedies. If (i) the Company fails to pay any principal or interest
under this Note when due, within five days after the date due, or (ii)an Event
of Default, as defined in the Indenture, occurs and is continuing and the
principal amount of the Debentures and all accrued interest has been declared
immediately due and payable or has otherwise become immediately due and payable
without any such declaration, and such acceleration has not been rescinded, then
the holder of this Note may declare to be due and payable immediately the
principal amount of this Note plus accrued interest to the date of acceleration.
Such a default and the remedies available shall be subject to the following:


--------------------------------------------------------------------------------



 


 
(a) Upon such a default, the holder may pursue any available remedy by
proceeding at law or in equity to collect the payment of principal, and premium,
if any, or interest on this Note or to enforce the performance of any provision
of this Promissory Note.
 
(b) A delay or omission by such holder in exercising any right or remedy
accruing upon such a default shall not impair the right or remedy or constitute
a waiver of or acquiescence in such default. No remedy is exclusive of any other
remedy. All available remedies are cumulative.
 
(c) The holder of this Note may waive a default with respect to this Promissory
Note and its consequences. When such a default is waived, it is considered to be
cured and ceases to exist; but no such waiver shall extend to any subsequent or
other default or impair any right consequent thereon.
 
(d) If the holder of this Note collects any money pursuant to the section
"Default and Remedies" of this Note, it shall pay out the money in the following
order: (i) to holders of any Senior Indebtedness as required under the section
"Subordination" of this Note, (ii) to the holders of the Debentures and the
Notes for amounts due and unpaid on the Debentures and the Notes for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Debentures and the Notes
for principal, premium, if any, and interest, respectively.
 
General Provisions.
 
(a) To the extent permitted by law, the Company promises to pay all costs and
expenses, including attorneys' fees, incurred in connection with the collection
and enforcement of this Note whether or not suit is brought or judgment is
rendered.
 
(b) This Note and the rights and obligations of the parties hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
state of Washington without reference to conflicts of law principles.
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
first above written.
 
EMERITUS CORPORATION
 


 
By:
 
      Its

 
2
 

--------------------------------------------------------------------------------



 

